                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           DANVILLE DIVISION


UNITED STATES OF AMERICA,              )
                                       )
V.                                     ) Cr. No. 4:18-CR-00011
                                       )
MARCUS JAY DAVIS,                      )
         Defendant.                    )

     MEMORANDUM IN SUPPORT OF MOTION FOR JUDGEMENT OF
      ACQUITTAL OR IN THE ALTERNATIVE FOR A NEW TRIAL

      Comes Now the Defendant, Marcus Jay Davis, and files this Memorandum

in support of his motion for judgement of acquittal pursuant to Rule 29 of the

Federal Rules of Criminal Procedure or in the alternative for a new trial pursuant to

Rule 33 of the Federal Rules of Criminal Procedure.

                           Statement of Pertinent Facts

      After fifteen days of testimony, the jury in this case convicted Marcus Davis

on count One (RICO conspiracy), count Eleven (18 U.S.C. Section 924(j)), court

Twelve (violent crime in aid of racketeering, attempted murder), and court

Thirteen (18 U.S.C. Section 924(c)) of the first superseding indictment.

      Among the instructions read to the jury was one entitled “Responsibility for

Offenses.” (ECF Document Number 1114 at pp 27-29). That instruction included

                                          1
what is commonly known as a Pinkerton vicarious liability standard for all but

count One, the conspiracy count. The Pinkerton portion of the instruction stated:

      ONE: The Defendant knowingly joined a conspiracy as alleged in Count One
      of the Indictment;

      TWO: Another member or members of the same conspiracy committed the
      crime charged in the particular substantive offense during the time that the
      Defendant was also a member of the conspiracy;

      THREE: The substantive offense was committed during the existence of and
      to advance the goals or objectives of this conspiracy; and,

      FOUR: It was reasonably foreseeable by the defendant. Marcus Davis that the
      other member or members of the conspiracy would commit the particular
      crime charged in order to advance the goals of the conspiracy. The
      Government is not required to prove that the defendant actually knew about
      the substantive crime or that the defendant actually realized that this type of
      crime would be committed as part of the conspiracy.

      The defendant is not responsible for the acts of others that go beyond the scope
      of the agreement as the defendant understood it.


Id. at 27-28.

      This instruction was offered by the Defendant; however, it was offered

without waiving his objection to the Court giving a Pinkerton instruction.

      It is clear from the Jury’s second question to the Court that they relied on the

Pinkerton liability theory in convicting Marcus Davis. That question read: “Further

explanation of Count 13 needed. Did Marcus Davis personally have to use, carry,

                                          2
brandish, discharge or is this count covered under the collective or conspiracy like

the other counts.” (ECF Document 1120). This question by the jury gave the

parties and the court a glimpse into the jury’s deliberations and thought processes

and indicates that the jury found Marcus Davis guilty based the jury’s belief of his

vicarious liability for the acts of his alleged co-conspirators – those who actually

committed attempted murder and use of a firearm during that attempted murder

and use of a firearm during the murder as charged in Count Ten.

                            Argument and Authorities

                          Pinkerton Should Be Overruled

      The Pinkerton theory was judicially created by the Supreme Court in 1946.

Walter and Daniel Pinkerton were brothers engaged in the illegal liquor business.

They were charged with one count of conspiracy and ten substantive counts of

violations of the Internal Revenue Code. A jury found them guilty of the

conspiracy and several of the substantive counts. There was no evidence proving

that Daniel participated in the commission of the substantive offenses. Rather, the

evidence showed that Walter committed the offenses in furtherance of the

conspiracy. Daniel challenged his convictions arguing that he could not be guilty

of the substantive offenses unless he directly committed the crime or he aided and

abetted in the commission of the crime. Justice Douglas, writing for the majority,
                                          3
rejected Daniel’s argument, and held that, when there are substantive counts in a

conspiracy charge, all co-conspirators can be held liable for any of the substantive

counts even if he or she did not directly participate in the commission of those

crimes, but only if those substantive charges further advance the conspiracy.

Pinkerton v. United States, 328 U.S. 640, 647 (1946). In the final paragraph of the

opinion, Justice Douglas stated: “[a] different case would arise if the substantive

offense committed by one of the conspirators was not in fact done in furtherance of

the conspiracy, did not fall within the scope of the unlawful project, or was merely

a part of the ramifications of the plan which could not be reasonably foreseen as a

necessary or natural consequence of the unlawful agreement.” Id. at 647-48. Thus,

the Pinkerton theory of criminal vicarious liability was born.

      While the theory has flourished in federal and some state courts, its validity

has been called into question by important sources. See e.g. MODEL PENAL

CODE Section 2.06 (1962); LaFave, Criminal Law, 5th Edition Section 13.3, at

722-24.

      In A Common Law Crime Analysis of Pinkerton v. United States: Sixty Years

of Impermissible Judicially-Created Criminal Liability, in the Montana Law

Review, the author persuasively argues that Pinkerton impermissibly creates

criminal liability when Congress has not done so and thus violates the prohibition
                                          4
against federal common law crimes. Michael Manning, A Common Law Crime

Analysis of Pinkerton v. United States: Sixty Years of Impermissible Judicially-

Created Criminal Liability, 67 Montana L. Rev. (2006).

      In 1812 the United States Supreme Court held that there can be no federal

common law crimes. United States v. Hudson & Goodwin, 11 U.S. (7 Cranch) 32,

34 (1812). Thus, all federal crimes must be based on statutes enacted by Congress.

This rule arose from Constitutional concerns. Criminal laws need to be certain and

allowing judges to define criminal activity creates both due process and ex post

facto concerns. Moreover, federal common law raises separation of powers

problems by allowing judges to create the law, a province of the legislative branch.

Id. at 107.

      Nowhere in the federal criminal code is there a statute stating that a

conspirator may be held criminally responsible for the substantive offenses of his

or her co-conspirator. Yet, the Pinkerton doctrine does just that as a judicially

created theory of criminal culpability. “In Pinkerton, the Court took the general

conspiracy idea that an overt act can be supplied by the act of one conspirator and

extended the rule to mean that acts in furtherance of the conspiracy can be

attributed to all conspirators to hold them responsible for substantive offenses. The

Court did not merely enforce a codified statute, it extended criminal liability far
                                          5
beyond that prescribed by Congress.” Id. at 115.

      Furthermore, Congress has chosen not to create a statute making

conspirators liable for the acts of their confederates. Neither 18 U.S.C. Section 371

nor 21 U.S.C. Section 846 provide that a person convicted of the conspiracy may

be convicted for substantive offenses they did not commit. “As demonstrated by 18

U.S.C. Section 2, Congress realized that it has the authority to punish a person as a

principal although the person did not actually commit the offense.” Id. at 116. Still,

Congress has not codified Pinkerton liability.

      For these reasons, Pinkerton impermissibly created a common law theory of

culpability that must be revisited.

      Additionally, Pinkerton violates due process as defined in Apprendi v. New

Jersey, 530 U.S. 466 (2000) and its progeny. While Congress fixes a mens rea

requirement in its statutes, Pinkerton re-fixes it by reducing it to negligence or less

- whether a crime was reasonably foreseeable to a defendant. “Through Pinkerton,

the court intrudes into the legislative realm by amending the statute, discounts the

burden the prosecution is otherwise required to bear under the Constitution to

prove all the elements of the crime charged, and strips the jury of its power to

properly authorize the imposition of punishment. Pinkerton may have been around

a long time, but it is irreconcilable with the modern rule of Apprendi.” Bruce A.
                                           6
Antkowiak, The Pinkerton Problem, 115 Penn. St. L. Rev. 607, 627 (2010).

         Rosemond’s Effect on Pinkerton in Counts Eleven and Thirteen

      Counts Eleven and Thirteen charge violations of 18 U.S.C. sections 924(j)

and 924(c) respectively. Pinkerton liability on those counts is not compatible with

Rosemond v. United States, 572 U.S. 65 (2014). In Rosemond the Supreme Court

ruled that for Mr. Rosemond to have been convicted of aiding and abetting a

924(c) violation, the prosecution needed to prove that Mr. Rosemond had advance

knowledge that “one of his cohorts would be armed.” In order to aid and abet a

crime, one must intend that the crime be committed, so the prosecution had to

show that Mr. Rosemond intended (or, in other words, “intentionally facilitated

and encouraged”) the use of the gun. Hence, during Mr. Rosemond’s trial, the

judge should have told the jury to decide not just whether Mr. Rosemond knew a

gun was used but also whether Mr. Rosemond “knowingly and actively

participated” in the use of the gun, not just the drug deal. If this heightened

standard for Section 924(c) cases is required for “aiding and abetting” liability,

then clearly it is required for Pinkerton liability which has a lesser mens rea than

aiding and abetting.

      A Pinkerton Instruction is Inappropriate in a RICO Conspiracy case

      Unlike a "standard" conspiracy, a section 1962(d) conspiracy provides for
                                           7
enhanced penalties based, at least in part, on involvement in the predicate crimes

defining the conspiracy. “Thus, a RICO conspiracy is, in and of itself, a

cumulative punishment device, allowing for penalties a quantum harsher than those

for other conspiracies.” United States v. Neapolitan, 791 F.2d 489, fn 7 (7th Cir.

1986).

      Given that implicit within the compound nature of RICO is a concept of

punishment for substantive offenses, the commission of which was agreed to by

the defendant, to invoke a second cumulative punishment device in the form of

Pinkerton culpability could violate the double jeopardy clause of the Fifth

Amendment creating unwarranted extensions of criminal liability.

                             Current State of the Law

      As the United States has pointed out in ECF Document 1105 the Fourth

Circuit has assumed that Pinkerton survived Rosemond. See United States v. Hare,

820 F.3d 93, 105 (4th Cir. 2016). Additionally, the Fourth Circuit is wedded to

Pinkerton liability in general. Id. However, Mr. Davis urges the Court to consider

his arguments and find that the fundamental fairness and validity of the Pinkerton

theory of liability is questionable after the United States Supreme Court’s decisions

in Apprendi and Rosemond. The Jury in Mr. Davis’s case was clearly confused by

the application of Pinkerton principles to Mr. Davis’s deteriment.
                                         8
                                   Relief Sought

      Marcus Davis seeks dismissal of Counts Eleven and Thirteen because it is

likely that the jury convicted him improperly based on Pinkerton liability and there

was insufficient evidence to meet the Rosemond standard.

      Marcus Davis seeks a new trial as to Count Twelve, and in the alternative as

to Counts Eleven and Thirteen, at which trial the Pinkerton instruction would be

eliminated.

                                                   Respectfully submitted,
                                                   Marcus Jay Davis

                                                   By: s/Anthony F. Anderson
                                                       Counsel for Defendant

                                                   By: s/ Beverly M. Davis
                                                       Counsel for Defendant




                                         9
Anthony F. Anderson, VSB #21345
Anderson & Friedman
P. O. Box 1525
Roanoke, Virginia 24007
(540) 982-1525
(540) 982-1539
afa@afalaw.com
Counsel for Defendant

Beverly M. Davis, VSB # 33784
Davis, Davis & Davis, Attorneys
519 Second Street
Radford, Virginia 24141
 (540) 639-9095
(540) 369-9095
bevdavis@davisattys.com
 Counsel for Defendant

                            CERTIFICATE OF SERVICE

           I hereby certify that this 21st day of December, 2019, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

                                               s/Anthony F. Anderson
                                               Anthony F. Anderson
                                               Anderson & Friedman
                                               1102 Second Street, S. W.
                                               P. O. Box 1525
                                               Roanoke, Virginia 24007
                                               (540) 982-1525
                                               (540) 982-1539 (fax)
                                               afa@afalaw.com


                                          10
